8/8/2019                 Case 1:19-mc-00401-AT    Document
                                            AlixPartners         3-5
                                                         announces     Filed 08/29/19
                                                                   CEO succession | AlixPartnersPage 1 of 2




   PRESS RELEASE


   AlixPartners announces CEO succession
   AUGUST 2015




   AlixPartners announced today that Simon Freakley has been appointed Co-CEO
   alongside the current CEO Fred Crawford.


   (August 3, 2015) – AlixPartners, the global advisory firm, announced today that Simon Freakley has
   been appointed Co-CEO alongside the current CEO Fred Crawford. They will work together in this
   role until 1 January 2016 at which time Simon Freakley will become sole CEO of AlixPartners. Fred
   Crawford will take on a new role within the firm and remain a member of the Board.


   Simon Freakley joined the firm as a Managing Director in February 2015 when AlixPartners
   acquired Zolfo Cooper Europe, where Simon had been CEO for seven years. Zolfo Cooper Europe
   was a leading independent provider of advisory and restructuring services. Previously he had been
   Global CEO of Kroll Inc, based in New York, from 2004-2008.


   Fred Crawford, Current CEO, announced,


   “I am delighted that we are appointing Simon, initially as my partner in this role, and shortly to lead
   the firm. I have been CEO for eight of the 11 years that I have been with the firm and, from a
   personal perspective, now is the right time for me to pass on the leadership baton while continuing
   to serve my colleagues and our clients as an active Managing Director and member of the Board.
    AlixPartners is a very special place to be and I have a deep belief and commitment to the work
   that we do and the way our people deliver it.


   I got to know Simon well through the process to acquire Zolfo Cooper Europe and since he joined
   the firm I have been impressed by his strategic thinking, operational insight, and empathic
   approach to building relationships. I look forward to working closely with him during these next

https://www.alixpartners.com/media-center/press-releases/alixpartners-announces-ceo-succession/               1/2
8/8/2019        Case 1:19-mc-00401-AT       Document
                                      AlixPartners         3-5
                                                   announces     Filed 08/29/19
                                                             CEO succession | AlixPartnersPage 2 of 2

   few months and have no doubt that he will be a highly effective leader of our business.”


   Simon Freakley said,


   “I am delighted and honored to take on this role. I had long admired AlixPartners before our firms
   came together, and since joining I have been struck by the depth of capability, ambition, and client
   commitment that exists throughout the firm.


   Fred has been an outstanding CEO and this will be a great opportunity to work even more closely
   with him during our transitional period and beyond. AlixPartners is an extraordinary firm with a
   bright future and I look forward to what our people and our clients will be able to achieve as we
   create the next chapter together.”


   Chris Stadler, Managing Partner at CVC Capital Partners commented,


   “On behalf of the AlixPartners’ Board, I would like to thank Fred for all that has done as CEO and
   commend him for the growth and success which the firm has enjoyed under his leadership. We
   believe that we have chosen an outstanding executive in Simon to succeed him and we look
   forward to supporting him during this period of transition and in his new role.”


   About AlixPartners


   AlixPartners is a leading global business advisory firm of results-oriented professionals who
   specialize in creating value and restoring performance. AlixPartners people thrive on the ability to
   make a difference in high-impact situations and deliver sustainable, bottom-line results. The firm’s
   expertise covers a wide range of businesses and industries whether they are healthy, challenged,
   or distressed. Since 1981, the business has taken a unique, small-team, action-oriented approach
   to helping corporate boards and management, law firms, investment banks and investors respond
   to critical business issues. For more information, visit www.alixpartners.com.




https://www.alixpartners.com/media-center/press-releases/alixpartners-announces-ceo-succession/           2/2
